DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 15/804,751 11/06/2017 ABN
15/804,751 is a CON of 14/195,938 03/04/2014 PAT 9808474
14/195,938 is a CON of 13/334,995 12/22/2011 PAT 8703737
13/334,995 has PRO 61/428,861 12/31/2010
This office action is in response to Applicant’s amendment submitted February 24, 2022.  Claims 1-5, 8-10, 15-18, 21-24, and 28-30 are pending.  Claims 22-24 are withdrawn.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn.  Applicant’s arguments are persuasive.
The rejection of claims 1-5, 8-10, 15-18, 21, and 28-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis in view of Prieto is withdrawn.  Barrett-Reis teaches a small amount of nucleotide than is claimed, and Barrett-Reis does not teach a broader or more general range from which the skilled artisan could optimize the amount.  The rejection of claims 1-5, 8-10, 15-18, 21, and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 8,802,650 in view of Barrett-Reis is withdrawn for the same reason.
The rejection of claims 1-5, 8-10, 12, 15-18, 21, and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 in view of Singhal is withdrawn.  Singhal teaches that a smaller amount of nucleotide is effective, and 

The following rejections of record are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,179,406 in view of Barrett-Reis. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘406 patent claims administration of a nutritional composition containing 2’-FL or LNnT in an amount of 0.001 mg/mL to 20 mg/mL, 0.001 g/L to 1 g/L of a LCPUFA comprising DHA and ARA, 0.001 µg /mL to 5 µg /mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof, 10 mg/L to 200 mg/L of a monomeric monophosphate nucleotide component, and having the claimed nutritional composition (claim 
The ‘406 patent does not claim specific carotenoids or fatty acids.
Barrett-Reis teaches that fatty acids used in infant formulations include DHA and ARA, and carotenoids used in infant formulations include beta-carotene and lutein.  See columns 11 and 12, Examples 1.1, 1.2, 1.3.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include beta-carotene, luteine, DHA, and ARA in the ‘406 composition because the ‘406 patent teaches fatty acids and carotenoids generally, and Barrett-Reis provides guidance on specific compounds which are used in infant formula.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘164 patent claims a composition containing the same human milk oligosaccharides as recited in the instant claims at a concentration of 0.01 mg/mL to 4 mg/mL (claims 18 and 25), 0.001 µg /mL to 5 µg /mL of a carotenoid, a nucleotide in an amount from 10 mg/L to 200 mg/L (claim 21), long-chain omega-6 fatty acids in an amount of 5 mg per 100 kcals to 23 mg per 100 kcals (claim 18).  In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists.  See MPEP 2144.05.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘837 patent claims a composition containing 0.01 mg/mL to 5 mg/mL of a human milk oligosaccharide component containing 2’-FL, 0.080-0.250 mg/mL of ARA, DHA, 0.001-5 µg /mL of a carotenoid component comprising lutein, lycopene, or beta-carotene, 10 mg/L to 200 mg/L of a nucleotide, and the same nutritional requirements recited in the instant claims (claim 10).  2’-FL is present in less than 2 mg/mL (claim 12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/228,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a composition containing 0.01 mg/mL to 2 mg/mL of 2’-FL (claim3 ), 5-12 mg per 100 kcals of DHA and ARA, 0.001 µg /mL to 5 µg /mL of a carotenoid component comprising lutein, lycopene, beta-carotene, or a combination, 10-200 mg/L of a nucleotide, and the same nutritional requirement which are recited in the instant claims. See claim 1.  ARA is present at prima facie case of obviousness exists.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 16/698,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘422 application claims a composition containing 0.01-2 mg/mL of 2’-FL (claim 22), 0.001-1 g/L of DHA and ARA, 0.001-5 µg /mL of a component comprising lutein, lycopene, beta-carotene, or a combination, 42-200 mg/L of a nucleotide, and the same nutritional requirements which are recited in the instant claims.  See claim 21.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
The ‘422 application does not claim wherein the fatty acid comprises from 0.08-0.25 mg/mL of arachidonic acid.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
Applicant argues that the examples show unexpected results.  This argument is not persuasive because Prieto teaches that oligosaccharides protect infants from viral and bacterial infections (column 1, lines 62-63).  Furthermore, the patents and applications recited in the 

Conclusion
No claims are allowed.
Applicant's amendment to narrow the range of monomeric monophosophate nucleotide component necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623